Citation Nr: 1807075	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-31 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability rating for adenocarcinoma of the lung, to include the propriety of the reduction to 0 percent, effective February 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the issues on appeal for additional development in September 2015.

The issue of an increased rating due to a recurrence of lung cancer has been raised by the record in a December 2017 and January 2018 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an October 2003 rating decision, the RO assigned a 100 percent disability rating for adenocarcinoma of the lung, effective April 25, 2003.

2.  In June 2011, the RO proposed a reduction of the disability rating assigned for adenocarcinoma of the lung from 100 percent to noncompensable.

3.  In a November 2011 rating decision, the RO effectuated the proposed reduction of the disability rating for adenocarcinoma of the lung from 100 percent disabling to noncompensable, effective February 1, 2012.

4.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105(e) prior to reducing the disability rating at issue, including issuing a rating decision proposing the reduction and affording the Veteran the opportunity to present additional evidence and request a predetermination hearing.

5.  The 100 percent disability rating had been in effect for more than five years, but was not considered permanent.

6.  At the time of the reduction, the record did not establish that an improvement in the severity of the Veteran's service-connected adenocarcinoma of the lung had actually occurred.

7.  The Veteran has been granted a 100 percent rating for the entire period on appeal and the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  Restoration of the 100 percent disability rating for COPD, effective February 1, 2012, is warranted.  38 U.S.C. §§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 4.97, Diagnostic Code 6603 (2017).

2.  For the entire period on appeal entitlement to a TDIU is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the Reduction of the Veteran's Disability Rating

By way of background, in an October 2003 rating decision, the RO granted service connection for adenocarcinoma of the lung with a 100 percent rating effective April 25, 2003.  In a February 2004 rating decision the RO continued the 100 percent disability rating based on the Veteran's use of outpatient oxygen treatment.  A December 2004 rating decision continued the 100 percent rating.  A July 2006 rating decision again continued the 100 percent rating based on pulmonary function testing (PFT) showing FEV-1 of 27 percent and FEV-1/FVC of 38.  

In January 2011 the Veteran filed a claim requesting that the RO find the rating for adenocarcinoma of the lung permanent and total.  The Veteran was afforded a VA examination in April 2011.  In June 2011 the RO issued a rating decision proposing to reduce the Veteran's disability rating from 100 to noncompensable based on the opinion of the April 2011 examiner that the Veteran's current respiratory problems were not due to his adenocarcinoma of the lung but to non-service-connected COPD.  In a November 2011 rating decision the RO effectuated the proposed reduction of the disability rating from 100 percent to noncompensable, effective February 1, 2012.  The Veteran appealed the November 2011 rating decision.   

Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in June 2011.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, February 1, 2012, the 100 percent rating for the Veteran's adenocarcinoma of the lung, status post lobectomy with scar had been continuously in effect since April 25, 2003, a period of over five years.  However, the original October 2003 rating decision granting service connection and a 100 percent evaluation specifically noted that the rating was not considered permanent.  Subsequent February 2004 and December 2004 rating decisions continued the 100 percent evaluation, but specifically noted that the evaluation was not considered permanent as there was likelihood of improvement.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  See 38 C.F.R. § 3.344(c).  Therefore, a reexaminations showing improvement will warrant a reduction in rating.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413; Kitchens v. Brown, 7 Vet. App. 320 (1995).  The entire record must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's adenocarcinoma of the lung has been rated under Diagnostic Code 6819-6603, based on the residual respiratory impairment that has resulted from a lobectomy the Veteran underwent to remove the adenocarcinoma.  Diagnostic Code 6603 provides a 10 percent evaluation for pulmonary function tests showing FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2017), Diagnostic Code 6603.

The Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran was using home oxygen constantly.  The examiner reported that the Veteran's lung cancer was in remission at the time and unless he had a recurrence of lung cancer or developed metastatic disease due to lung cancer, he would be free of cancer in his lifetime.  The examiner noted that the Veteran's condition was improved after the lobectomy in 2003.  The examiner reported that prior to the lung cancer diagnosis in April 2003, the Veteran had abnormal PFTs, with FVC of 68 percent, FEV- 1 of 37percent, FEV-1/FVC of 42 percent, and DLCO of 53 percent.  Post-surgery in December 2003, the Veteran had pre-bronchodilator FVC of 66.2 percent, FEV-1 of 41.6 percent, FEV-1/FVC of 44, and post-bronchodilator FVC 73.2 percent, FEV-1 46.9 percent, and FEV-1/FVC of 45.  The examiner opined that the majority of the Veteran's poor pulmonary function was due to COPD, with the residual effect of lung cancer due to the missing lower right lobe in reduced FVC post-surgery compared to pre-surgery.  The examiner further noted that FVC due to the surgery would not change over time, and the progression of the PFTs was related to COPD, not lung cancer.  However, no PTF measurements were provided at the time of the examination and therefore there is no indication that the Veteran's condition had actually improved.  

During a July 2012 DRO hearing, the Veteran's then representative asserted that not only had the Veteran's condition not improved, it had in fact worsened.  The Veteran testified that the removal of part of his right lung affected his breathing and he was required to start oxygen treatment.  He reported that he had been told he had COPD prior to the surgery, but he had never needed oxygen for it.  He stated that his condition had not improved over time.  He was still on oxygen treatment and would be out of breath if he did anything at all.  The Veteran stated that he could not do things like vacuum or change the beds.  He reported that he had to use a motorized shopping cart to do his grocery shopping because he could not walk far and occasionally had to turn his oxygen all the way up to do any activity at all.  

The Veteran was again afforded a VA examination in July 2012.  During the examination the Veteran reported that after his lobectomy he was placed on inhalers and oxygen.  He reported that his doctors had tried to take him off oxygen, but he had been unable to do so and, at the time of the examination, was still on constant oxygen.  The examiner noted that the Veteran's respiratory condition required daily inhalational bronchodilator and anti-inflammatory treatment.  The examiner stated that the Veteran required outpatient oxygen therapy greater than 17 hours per day, but opined that COPD was predominantly responsible for the oxygen requirement.  The examiner noted that the Veteran had undergone a lobectomy to treat malignant neoplasms, but, at the time of the examination, did not have any residual conditions or complications due to either the neoplasms or treatment.  

The examiner noted that PFTs conducted in January 2011 showed pre-bronchodilator FVC of 43 percent predicted; FEV-1of 22 percent predicted; and FEV-1/FVC of 76 percent.  The Veteran had post-bronchodilator FVC of 45 percent predicted; FEV-1 of 37 percent predicted; and FEV-1/FVC of 80 percent.  The examiner stated that the FEV-1 measurement most accurately reflected the Veteran's level of disability; however, the examiner further opined that the Veteran's COPD was primarily responsible for the lung function test results.  The examiner opined that there was no obvious respiratory impairment as a result of adenocarcinoma with a lobectomy.  The examiner explained that the opinion was based on the fact that the Veteran's FEV-1 was 37 percent in April 2003, prior to his surgery, and was 33 percent in January 2011.  The examiner noted that the decrease was negligible and both values were consistent with severe COPD.  Additionally, the examiner noted that the Veteran's FEV-1 was 41.6 percent in December 2003, higher than before his surgery, and therefore the Veteran's surgical treatment could not be said to have caused respiratory impairment.  Finally, the examiner opined that the PFTs had worsened since December 2003 due to the Veteran's weight gain, which led to worsening of his COPD and likely led to his need for oxygen.  

The Veteran provided an independent medical examination performed by Dr. J. E. in April 2013.  The examiner asserted that after the removal of significant portions of the Veteran's right lung he required supplemental oxygen and respiratory medications.  He had to use multiple inhalers and nebulizers on a daily basis and oxygen at two to three liters per nasal cannula 24 hours a day every day.  The examiner reported that the Veteran was very short of breath and was chronically fatigued and weak.  During the examination the Veteran had to walk 20 feet to the bathroom, pulling his oxygen canister.  When he returned, he was very dyspneic, with a respiratory rate of 40 and was very fatigued.  The examiner opined that the Veteran's service-connected lung cancer, requiring removal of lung tissue, caused his severe respiratory disability.  Further, the examiner opined that the removal of portions of the Veteran's right lung caused hyper-expansion, hyper-inflation, and hypoxia, requiring supplemental oxygen.

The Veteran was afforded a VA examination for respiratory conditions in August 2014.  After a review of the Veteran's medical history, the examiner reported that the Veteran appeared to have severe COPD but noted that his FEV-1 was stable from 2008 to 2011.  The examiner further indicated that the Veteran's FEV1 improved since 2011.  However, no PTF measurements were provided.  The examiner opined that because of the unavailability of preoperative PFTs they could not say for sure if the Veteran's FEV1 dropped after his lobectomy.  Moreover, the examiner did not provide an opinion on the severity of the Veteran's adenocarcinoma status post lobectomy at the time of the rating reduction.  However, importantly, the examiner opined that "[e]ach condition (lobectomy and COPD) plays an independent role in the decrease in overall respiratory function."

The Veteran was afforded a VA examination in March 2016.  The examiner reported that the Veteran had diagnoses of COPD and adenocarcinoma status post lobectomy.  The examiner stated that the Veteran required outpatient oxygen therapy, but found that the Veteran's emphysema was predominately responsible for the oxygen treatment.  The Veteran was using a wheel chair when going out and reported that he could only walk unassisted 20 yards alone in the house.  He asserted that his emphysema never required constant oxygen, but that after his lung cancer surgery he required oxygen at least intermittently and, at the time of the examination, constantly.  Pulmonary function testing (PFT) was completed showing that the Veteran had pre-bronchodilator FVC of 42 percent predicted; FEV-1 of 25 percent predicted; FEV-1/FVC of 60 percent; and DLCO of 40 percent predicted.  The Veteran had post-bronchodilator FVC of 56 percent predicted; FEV-1 of 36 percent predicted; and FEV-1/FVC of 47 percent.  The examiner opined that the FEV-1/FVC test most accurately reflected the Veteran's disability and found that both the Veteran's severe emphysema and adenocarcinoma status post lobectomy were predominantly responsible for the reduction in pulmonary function.

In May 2017, the RO obtained a VA medical opinion.  After an extensive review of the Veteran's treatment history, the examiner opined that none of the Veteran's PFT results were due to his adenocarcinoma.  Further, the examiner opined, based on his review of the Veteran's history, that the Veteran's functional impairments and symptoms were not related to his service-connected adenocarcinoma or the resulting lobectomy, but was the natural course of the COPD/emphysema, which were not service-connected at the time.  The examiner noted that while the Veteran needed oxygen treatment after his lobectomy, the therapy was discontinued in January 2004.  At that time, the Veteran had normal RA saturation and with ambulation 93 percent RA saturation.  The examiner asserted that those findings were good evidence that Veteran had normal recovery after his surgery and never had documented recurrence of the cancer.  The examiner opined that, based on clinical data available, the Veteran's pulmonary function had been deteriorating slowly since 1998, with significant worsening after tracheostomy and prolonged respiratory support in 2007 after an abdominal surgery.  According to the examiner, the Veteran became oxygen dependent in 2006 and outpatient oxygen therapy never will be disconnected; however, it was the examiner's opinion that oxygen treatment was not in any part caused by the adenocarcinoma of the lung.

The Veteran was afforded a VA examination in September 2017.  The Veteran reported that he was initially given a diagnosis of COPD around 1998 and adenocarcinoma of the right lung in 2003.  He stated that the treatment included the excision of the right lower lobe and a portion of the right middle lobe.  After the surgery he began using oxygen, which was still using at the time of the examination.  The examiner noted the pulmonary function testing (PFT) that had been completed in March 2016, and indicated that PFTs were not conducted at the time of the examination because the Veteran required outpatient oxygen therapy.  Finally, the examiner asserted that the Veteran had a very severe respiratory impairment with pronounced dyspnea, and opined that the Veteran's condition would prevent him from working even in a sedentary capacity.  

Based on the history of the Veteran's disability, the clinical findings, and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating for his service-connected adenocarcinoma of the lung should not have been reduced.  

The Board observes that all of the clinical evidence in the record establishes that at the time of the rating reduction the Veteran was on constant outpatient oxygen therapy at the time of the rating reduction.  Additionally, while no PFTs were performed during the April 2011 VA examination, which precipitated the rating reduction, PFT measurements conduction in January 2011 showed pre-bronchodilator FEV-1 of 22 percent predicted and post-bronchodilator FEV-1 of 37 percent predicted, meeting the 100 percent rating criteria.  Moreover, there is no indication that the Veteran's disability has improved since that time.  Therefore the preponderance of the evidence does not establish that the RO's reduction was warranted as there has been no demonstration of actual improvement.  

Further, while the RO's rating reduction was based on the April 2011 VA examiner's opinion that the Veteran's respiratory conditions were the result of non-service-connected COPD, the Board notes that the examiner did not opine that the Veteran's service-connected adenocarcinoma of the lung had no impact on his pulmonary functioning.  Instead, the examiner opined that the majority of the Veteran's poor pulmonary function was due to COPD, but also found that the residual effect of lung cancer due to the missing lower right lobe resulted in reduced FVC post-surgery compared to pre-surgery.

The RO afforded the Veteran a number of additional VA examinations to determine whether or not his respiratory dysfunction resulted from the lobectomy the Veteran underwent to treat his adenocarcinoma of the lung.  However, the Board finds that the opinions provided by the VA examiners, as well as the private opinion provided by Dr. J.E., are contradictory.  

The July 2012 and May 2017 examiners opined that the Veteran's respiratory dysfunction was not related to the lobectomy.  On the other hand, the April 2013 opinion provided by Dr. J.E. opined that the removal of portions of the Veteran's right lung caused hyper-expansion, hyper-inflation, and hypoxia, requiring supplemental oxygen.  Similarly, the August 2014 VA examiner opined that "[e]ach condition (lobectomy and COPD) plays an independent role in the decrease in overall respiratory function."  Finally, much like the April 2011 VA examiner's opinion, the March 2016 VA examiner opined that emphysema was primarily responsible for the Veteran's respiratory dysfunction and continued oxygen use, but did not opine that the Veteran's adenocarcinoma of the lung played no role in his respiratory dysfunction.  

When it is not possible to separate the effects of a service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Therefore, the Board finds that the reduction in the rating from 100 to noncompensable, effective February 1, 2012, was not supported by the factual record as the evidence did not show improvement in the disability or in the Veteran's ability to function under ordinary conditions of work and life at the time the reduction was implemented.  As such, for the foregoing reasons, the Board finds that the preponderance of the evidence does not support the RO's finding and the rating reduction was improper and must therefore be restored.  

However, the Board also recognizes that in a September 2017 rating decision, the RO granted the Veteran service connection for COPD with a 100 percent rating under Diagnostic Code 6604, effective April 10, 2013.  The Veteran's adenocarcinoma of the lung is rated under Diagnostic Code 6819-6603, based on his respiratory dysfunction.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96(a).  Both Diagnostic Codes 6603 and 6604 overlap in rating based on respiratory dysfunction; therefore, assigning separate ratings under both Diagnostic Codes 6603 and 6604 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14.  Therefore, the restoration of the 100 percent rating for the Veteran's adenocarcinoma of the lung is subject to 38 C.F.R. § 4.14 effective April 10, 2013.

II.  Entitlement to TDIU

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in October 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran has been granted a schedular rating of 100 percent for the entire period on appeal. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is not present here.  In order to obtain SMC for the relevant period, the evidence of record would have to establish that the Veteran's remaining service-connected disabilities entitled him to TDIU.  However, during this period his remaining service-connected disabilities were not rated at 60 percent or more.  

The Veteran has never asserted that his service-connected tinnitus has prevented him obtaining or sustaining any kind of employment.  In an August 2017 statement the Veteran's representative asserted that the Veteran's service-connected post-operative residuals, which require him to change his pads two to four times a day causing him to leave the task at hand for his job to take a restroom break, renders him unemployable.  However, a November 2012 VA examiner opined that the Veteran's service-connected prostate cancer residuals did not preclude his ability to secure or maintain gainful employment.  The examiner noted that the Veteran had frequent daytime voiding, but could perform a sedentary job where he was near a bathroom.  Moreover, in his June 2006 and November 2011 Application for Increased Compensation Based on Unemployment the Veteran asserted that he became too disabled to work in April 2003 due to his service-connected lung cancer and COPD, but did not refer to the residuals of prostate cancer.  

Thus the preponderance of evidence in the record does not support a finding that the Veteran's remaining service-connected disabilities alone have prevented him from obtaining or sustaining any kind of employment and referral to the Director of Compensation Service for extraschedular consideration is not required under 38 C.F.R. § 4.16(b).  Therefore the issue of entitlement to a TDIU is moot.


ORDER

The claim for restoration of the 100 percent rating for the service-connected adenocarcinoma of the lung as of February 1, 2012 is granted.

Entitlement to TDIU is dismissed.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


